PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/618,596
Filing Date: 9 Jun 2017
Appellant(s): FORD GLOBAL TECHNOLOGIES, LLC



__________________
Bernard P. Tomsa, Reg. No. 60,121
For Appellant







This is in response to the appeal brief filed December 13, 2021.

EXAMINER’S ANSWER

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 9, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 11-15, and 21-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barfield (US PGP 2016/0035150).

(2) Response to Argument
Appellant’s arguments have been fully considered, but they are not persuasive.

102 ARGUMENTS
Appellant argues (Pages 4-5) that Barfield does not teach or suggest “Za of a total amount of vehicle usage in terms of at least one of time or distance, the categories corresponding to predetermined amounts of vehicle usage determined based on the vehicle usage data, as Barfield teaches, inter alia, clustering driving into three clusters based on RPM (revolutions per minute) (Barfield: Fig. 8; Para [0052]-[0056]; Para [0018]; Para [0019]; Para [0021]-[0022]; Para [0060]; Claim 17) – which is vehicle usage in terms of time.
Appellant argues (Page 5) that Barfield does not teach or suggest “Applicant sees no reference to oil life being included in the gathered data of the prior art, in the cited portions of the prior art. There is no cited teaching that oil life is included in the gathered data or explanation as to how the cited portions equate to oil life being included in the gathered data. There additionally is no teaching, suggestion or citation to anything that indicates that data over time is aggregated to determine a mean oil life slope as claimed. Nor is there an explanation as to how the cited portions allegedly teach or suggest such a determination.” 
Claims 1-16 and 24 set forth a "system" in the preamble which is interpreted to be an assembly of physical elements. Burr v. Duryee, 68 U.S. (1 Wall.) 531, 570, 17 L. Ed. 650 (1863) (Machine is a concrete thing, consisting of parts, or of certain devices and combination of devices.). Accordingly, once the structural limitations of the claims are satisfied, the system as a whole is satisfied. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Claim 24 recites only the physical element of “a processor” which is taught by (Barfield: Fig. 11; Para [0071]).
Still, it is acknowledged that the structures should be reasonably capable of performing the steps of the prior art.  The Examiner believes this has been met.  Specifically, Barfield teaches classify[ing] vehicle usage into a predetermined category based on the aggregated received data, wherein the predetermined categories include light usage, medium usage and high usage, based on at least one of a total amount of vehicle usage in terms of at least one of time or distance, the categories corresponding to predetermined amounts of vehicle usage determined based on the vehicle usage data, as Barfield teaches, inter alia, clustering driving into three clusters based on RPM (revolutions per minute) (Barfield: Fig. 8; Para [0052]-[0056]; Para [0018]; Para [0019]; Para [0021]-[0022]; Para [0060]; Claim 17).  The Examiner respectfully argues that usage data (of claim 1) versus oil life (of claim 24) in no way impacts the functionality of the processor - as the steps, as recited, are performed exactly the same, regardless of whether the data is time, distance, or oil life.  If the steps would be performed differently or require different functionality from the processor, this is not evident in the recited claims.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JENNIFER V LEE/Examiner, Art Unit 3625   

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625                                                                                                                                                                                                        
                                                                                                                                                                                                     
Conferees:
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625 

/Vincent Millin/
Appeal Practice Specialist 



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.